Citation Nr: 0505559	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-09 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Evaluation of bilateral retinitis pigmentosa with bilateral 
cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDINGS OF FACT

On January 24, 2005, prior to the promulgation of a decision 
in the appeal of entitlement to an increased evaluation for 
bilateral retinitis pigmentosa with bilateral cataracts, the 
Board received notification from the veteran that a 
withdrawal of that appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.  The veteran has withdrawn his appeal of the 
issue of entitlement to an increased evaluation for bilateral 
retinitis pigmentosa with bilateral cataracts.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration of that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the issue of 
entitlement to an increased evaluation for bilateral 
retinitis pigmentosa with bilateral cataracts; that issue is 
dismissed.


ORDER

Entitlement to an increased evaluation for bilateral 
retinitis pigmentosa with bilateral cataracts is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


